United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Z.A., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-170
Issued: April 10, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 24, 2006 appellant filed a timely appeal from a decision of the Office of
Workers’ Compensation Programs dated December 27, 2005 finding that she had not established
an injury on June 15, 2005. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish that she sustained
an injury in the performance of duty on June 15, 2005.
FACTUAL HISTORY
On June 22, 2005 appellant, then a 51-year-old vocational nurse, filed a traumatic injury
claim alleging that on June 15, 2005 she injured her neck, back and upper extremities while
helping a coworker transfer a patient from one gurney to another gurney.

In support of her claim, appellant submitted an employee health record and a June 22,
2005 duty status report (Form CA-17) by Dianne Keller, physician’s assistant, diagnosing right
trapezius spasm.
On July 13, 2005 the Office informed appellant that the evidence was currently
insufficient to support her claim as the record contained no diagnosis of any condition due to the
June 15, 2005 incident. Appellant was advised to submit a physician’s opinion containing a
diagnosis with an explanation of how the diagnosed condition was causally related to the
June 15, 2005 employment incident.
The Office subsequently received x-ray interpretations dated July 15, 2005 of the
shoulder, cervical spine, thoracic spine and lumbar spine and a July 27, 2005 report by
Dr. Robert L. Gardiner, a treating physician, who requested a magnetic resonance imaging
(MRI) scan for appellant and opined that she injured her neck and right shoulder while moving a
patient. He noted that appellant “has a lost (sic) of ROM [range of motion] of both body parts.”
By decision dated August 15, 2005, the Office denied appellant’s claim on the grounds
that she failed to establish that the diagnosed condition was causally related to the accepted
employment incident.
Following the August 15, 2005 decision, the Office received additional medical and
factual evidence including an August 3, 2005 Texas Workers’ Compensation work status report,
an undated addendum to initial diagnoses, by Dr. Gardiner, reports dated July 12 and August 3,
2005 by Brian Saul, a chiropractor, and rehabilitation therapy notes.
In the August 3, 2005 Texas Workers’ Compensation work status report, Dr. Gardiner
diagnosed right shoulder rotator cuff tear and cervical compression fracture. He reported the
injury as occurring when appellant was lifting a patient from one gurney to another.
In a report dated July 12, 2005, Dr. Saul diagnosed cervical, right shoulder, thoracic and
myospasms. He reported that appellant injured herself on June 15, 2005 while helping to
transfer a patient. A physical examination revealed decreased cervical and spinal range of
motion and tender and taut muscles in the cervical spine and right shoulder girdle area. On
August 3, 2005 Dr. Saul diagnosed shoulder pain and stiffness, muscle spasm and difficulty with
shoulder movement. The chiropractor attributed appellant’s shoulder symptoms to the June 15,
2005 employment injury.
On September 26, 2005 appellant requested reconsideration and submitted evidence in
support of her claim including a September 22, 2005 report by Dr. James Barry diagnosing mild
right carpal tunnel syndrome.
Appellant subsequently submitted various rehabilitation therapy notes, an October 11,
2005 Texas Workers’ Compensation work status report by Dr. Gardiner and an August 23, 2005
report by Dr. Saul. Dr. Gardiner, in the work status report, diagnosed cervical strain and
compression fracture of the cervical vertebrae. He noted that the injury occurred while appellant
was moving a patient from a gurney to a shower bed on June 15, 2005. On August 23, 2005
Dr. Saul diagnosed S/S cervical, S/S right shoulder, S/S thoracic and myospasms. He reported
that appellant injured herself on June 15, 2005 while helping to transfer a patient. A physical
2

examination revealed decreased cervical and spinal range of motion and tender and taut muscles
in the cervical spine and right shoulder girdle area.
On December 27, 2005 the Office denied appellant’s request for modification.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act1 provides for payment of compensation for
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.2 The phrase sustained while in the performance of duty is regarded as the
equivalent of the coverage formula commonly found in workers compensation laws, namely,
arising out of and in the course of employment.3
An employee seeking benefits under the Act has the burden of proof to establish the
essential elements of his claim including the fact that the individual is an employee of the United
States within the meaning of the Act, that the claim was timely filed within the applicable time
limitation period of the Act, that an injury was sustained in the performance of duty as alleged
and that any disability or specific condition for which compensation is claimed is causally related
to the employment injury.4
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.5 An award of
compensation may not be based on appellant’s belief of causal relationship. Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty and must be supported
1

5 U.S.C. § 8101 et seq.

2

5 U.S.C. § 8102(a).

3

This construction makes the statute effective in those situations generally recognized as properly within the
scope of workers compensation law. Charles E. McAndrews, 55 ECAB 711 (2004); see also Bernard D. Blum, 1
ECAB 1 (1947).
4

Robert Broome, 55 ECAB 339 (2004); see also Elaine Pendleton, 40 ECAB 1143 (1989).

5

See Paul Foster, 56 ECAB ___ (Docket No. 04-1943, issued December 21, 2004); see also Katherine J. Friday,
47 ECAB 591 (1996).
6

Dennis M. Mascarenas, 49 ECAB 215 (1997).

3

by medical rationale explaining the nature of the relationship between the diagnosed condition
and the established incident or factor of employment.7
ANALYSIS
The Office accepted that transferring of the patient on June 15, 2005 as described by
appellant occurred in the performance of duty. The issue at hand, therefore, is whether the
medical evidence submitted is sufficient to establish that her diagnosed condition is causally
related to the June 15, 2005 employment incident. The Board finds that appellant has submitted
insufficient medical evidence to establish that her diagnosed medical condition was caused or
aggravated by factors of her federal employment.
In the Texas Workers’ Compensation work status reports dated August 3 and October 11,
2005, Dr.Gardiner noted a history of appellant injuring herself while assisting in lifting a patient
on June 15, 2005 and he diagnosed a cervical strain and compression fracture of the cervical
vertebrae. He did not, however, provide any opinion on causal relationship between the
diagnosed condition and a June 15, 2005 employment incident. While a physician’s opinion
regarding a cervical strain and compression fracture of the cervical vertebrae may not require
extensive medical rationale, there must be an opinion on causal relationship based on an accurate
factual and medical background and with supporting explanation. To the degree that
Dr. Gardiner’s statement can be construed as an opinion as to the cause of appellant’s diagnosed
condition, it is unsupported by medical rationale explaining the nature of the relationship
between the diagnosed conditions and the specific employment factor identified by the claimant.8
The Board has long held that a medical report not containing rationale on causal relation are
entitled to little probative value and are generally insufficient to meet an employee’s burden of
proof.9 As Dr. Gardiner provided no supporting rationale explaining how appellant’s diagnosed
conditions were caused or aggravated by the June 15, 2005 incident, they are of diminished
probative value.
Dr. Saul in reports dated July 12 and August 23, 2005 diagnosed S/S cervical, S/S right
shoulder, S/S thoracic and myospasms and noted that appellant injured herself on June 15, 2005
while helping to transfer a patient. Under section 8101(2) of the Act, chiropractors are only
considered physicians and their reports considered medical evidence, to the extent that their
services are limited to treatment consisting of manual manipulation of the spine to correct
subluxations as demonstrated by x-ray to exist.10 The Office’s regulation at 20 C.F.R. § 10.5(bb)
have defined subluxation as an incomplete dislocation, off-centering, misalignment, fixation or
abnormal spacing of the vertebrae which must be demonstrable on any x-ray film to an
individual trained in the reading of x-rays.11 There is no indication from the record that
7

John W. Montoya, 54 ECAB 306 (2003).

8

Leslie C. Moore, 52 ECAB 132, 134 (2000); see also Ern Reynolds, 45 ECAB 690, 695 (1994).

9

Richard A. Neidert, 57 ECAB ___ (Docket No. 05-1330, issued March 10, 2006).

10

5 U.S.C. § 8101(2); see Paul Foster, 56 ECAB ___ (Docket No. 04-1943, issued December 21, 2004).

11

20 C.F.R. § 10.5(bb).

4

appellant’s chiropractor obtained an x-ray which demonstrated spinal subluxation to support the
diagnoses of S/S cervical, S/S right shoulder, S/S thoracic and myospasms or that his treatment
was limited to manual manipulation of the spine. Therefore, appellant’s chiropractor is not
considered a physician as defined under the Act and his reports are of no probative medical
value.
Appellant also submitted an employee health record, x-ray interpretations and physical
therapy notes. The employee health record and x-ray interpretations are insufficient to support
appellant’s claim as they contain no opinion on causal relationship. The Board has held that
medical evidence that does not offer any opinion regarding the cause of an employee’s condition
is of diminished probative value on the issue of causal relationship.12 The Board has also held
that physical therapist reports have no probative value on medical questions because therapists
are not physicians as defined under the Act.13 Similarly, as physician’s assistants are not
physicians as defined by the Act,14 Ms. Keller’s report is of no probative value. Appellant has
failed to meet her burden of proof.
The Office advised appellant that it was her responsibility to provide a comprehensive
medical report which described her symptoms, test results, diagnosis, treatment and the doctor’s
opinion, with medical reasons, on the cause of her conditions. Appellant failed to do so. As
there is no probative, rationalized medical evidence addressing how appellant’s claimed
conditions were caused or aggravated by her employment, she has not met her burden of proof in
establishing that she sustained an injury in the performance of duty.
CONCLUSION
Appellant did not submit sufficient medical evidence to meet her burden of proof in
establishing an injury in the performance of duty on June 15, 2005.

12

Conard Hightower, 54 ECAB 796 (2003).

13

James Robinson, 53 ECAB 417 (2002); see also 5 U.S.C. § 8101(2).

14

See 5 U.S.C. § 8101(2).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 27, 2005 is affirmed.
Issued: April 10, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

